Citation Nr: 0212192	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  97-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
dermatitis as a result of exposure to herbicides.  

3.  Entitlement to service connection for acute and subacute 
peripheral neuropathy as a result of exposure to herbicides.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran's active military service extended from February 
1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  


REMAND

In February 1999, the veteran's wife informed the RO that the 
veteran would be unable to attend a hearing before a 
traveling member of this Board, sitting at the RO, due to his 
incarceration.  In January 2000, the veteran requested 
another appointment for a hearing.  In a letter dated in 
April 2001, the RO informed the veteran that he could be 
scheduled for a video conference hearing or an in-person 
hearing before a member of the Board.  In the last paragraph 
of a VA Form 21-4138 (JF), Statement In Support Of Claim, 
received in May 2001, the veteran choose a videoconference 
hearing.  The Board's review of the record does not show that 
the hearing request was withdrawn or that a hearing was 
scheduled.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:  

The veteran should be scheduled for a 
videoconference hearing with a member 
of this Board.  

Following completion of these actions, in accordance with the 
current appellate procedures, the case should be returned to 
the Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GARY L. GICK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




